Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on November 25, 2019.
Information Disclosure Statement filed on 11/25/2019 has been considered by the examiner.
Claims 1-12 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jangam, US Publication No. 2020/0136932 A1 in view of Mueller et al. US Publication No. 2020/0117733 A1.

As per claim 1, Jangam discloses:
A block chain-based secure software-defined networking (SDN) system, the system comprising: 
a master controller, which is a single SDN controller among a plurality of SDN controllers, and which is configured to generate a block depending on a block generation time to add the block to a block-chain; and a slave controller, which is at least one or more SDN controllers other than the master controller among the plurality of SDN controllers and which performs a verification process on whether a resource updated through an openflow message with a switch is matched to a transaction of the generated block, wherein the master controller and the slave controller are formed of the same block-chain, (Jangam, Fig. 1 and [0040]:1-10) where the there are a plurality of SDN controllers (1061-106N) where the first SDN controller (1061) can be the master controller as claimed and the other controllers can act as the slave controllers in which they can participate in the consensus mechanism and verify the validity of the transaction in an added block by the master controller. 
Even though Jangma discloses consensus mechanism, it does not mention the verification process of
which performs a verification process on whether a resource updated through an openflow message with a switch is matched to a transaction of the generated block,
However, Mueller  clearly discloses 
which performs a verification process on whether a resource updated through an openflow message with a switch is matched to a transaction of the generated block, (Mueller, [0021]) where the blockchain in said to be a distributed ledger that stores all transaction of the blockchain and the consensus protocol of the blockchain which is used to validate the transactions.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Jangam with that of Mueller to clearly show that the consensus protocol (mechanism) is to prove that the transactions are valid or not to protect the integrity of data on the blockchain. 

As per claim 9, Jangam discloses:
A method of operating a block chain-based secure SDN system, the method comprising: 
generating a block to add the block to a block-chain depending on a block generation time, using a single master controller among a plurality of SDN controllers; and performing a verification process on whether a resource updated through an openflow message with a switch is matched to a transaction of the generated block, using at least one or more slave controllers other than the master controller among the plurality of SDN controllers, wherein the master controller and the slave controller are formed of the same block-chain, (Jangam, Fig. 1 and [0040]:1-10) where the there are a plurality of SDN controllers (1061-106N) where the first SDN controller (1061) can be the master controller as claimed and the other controllers can act as the slave controllers in which they can participate in the consensus mechanism and verify the validity of the transaction in an added block by the master controller.
Even though Jangma discloses consensus mechanism, it does not mention the verification process of
performing a verification process on whether a resource updated through an openflow message with a switch is matched to a transaction of the generated block, 
However, Mueller  clearly discloses 
performing a verification process on whether a resource updated through an openflow message with a switch is matched to a transaction of the generated block, 
(Mueller, [0021]) where the blockchain in said to be a distributed ledger that stores all transaction of the blockchain and the consensus protocol of the blockchain which is used to validate the transactions.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Jangam with that of Mueller to clearly show that the consensus protocol (mechanism) is to prove that the transactions are valid or not to protect the integrity of data on the blockchain. 



As per claim 2, Jangam further discloses:
wherein the master controller is only the single SDN controller among the plurality of SDN controllers, and wherein the slave controller is all SDN controllers other than the master controller among the plurality of SDN controllers, and is a replica providing the same network function as the master controller, (Jangam, Fig. 1:1061-106N).

As per claim 3, Jangam does not specifically discloses:
wherein the plurality of SDN controllers including the master controller and the slave controller include a block-chain in which a plurality of blocks are connected, and wherein each of the plurality of blocks is composed of 'Previous Hash', 'Block Number', 'Timestamp', and 'Transaction'.
However, Mueller discloses:
wherein the plurality of SDN controllers including the master controller and the slave controller include a block-chain in which a plurality of blocks are connected, and wherein each of the plurality of blocks is composed of 'Previous Hash', 'Block Number', 'Timestamp', and 'Transaction', (Mueller, [0035]) where previous hash, block number, timestamp and transaction as part of a blockchain network is disclosed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Jangam with that of Mueller to show that a block of a blockchain network includes previous hash, block number, timestamp and transaction.

As per claim 4, Jangam does not specifically disclose:
wherein the transaction is formed in plural in each of the plurality of blocks, and includes 'Type', 'Key/Value', 'State', and 'Timestamp'.
However, Mueller discloses:
wherein the transaction is formed in plural in each of the plurality of blocks, and includes 'Type', 'Key/Value', 'State', and 'Timestamp', (Mueller, [0034]-[0035]) where previous hash, block number, timestamp and transaction as part of a blockchain network is disclosed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Jangam with that of Mueller to show that a transaction in a block of a blockchain consists of type, key-value pair, state and timestamp.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Jangam with that of Mueller to show that a block of a blockchain network includes type, key-value pair, state and timestamp.

As per claim 5, Jangam further discloses:
wherein the master controller generates a new block in the master controller to add the new block to the block-chain depending on the block generation time predetermined by a network administrator, (Jangam, Fig. 1:1061-106N, [0040]:1-10). 

As per claim 6, Jangam further discloses:
wherein the master controller generates the transaction to construct a block and updates the constructed block in the block-chain, (Jangam, [0023]).

As per claim 7, Jangam further discloses:
wherein the master controller updates information of the plurality of SDN controllers and information of the switch in the block-chain and updates a flow table and a group table inside the switch through the openflow message, (Jangam, [0032]:1-5).

As per claims 8, 10 and 11, Jangam further discloses:
wherein the slave controller identifies a resource updated inside the switch through the openflow message, and performs the verification process on determining whether the updated resource is matched to the transaction of the block generated by the master controller, and wherein the plurality of SDN controllers determine and exclude an unverified master controller or an unverified slave controller, as a malicious controller when more than half of the slave controller being the at least one or more SDN controllers fails to extract the same result for the verification process, (Jangam, [0025]:19-22 and [0040]).

As per claim 12, Jangam further discloses:
A computer-readable recording medium recorded with a program for executing the method of any one of claims 9 through a computer, (Jangam, [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.





  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/             Primary Patent Examiner, Art Unit 2446